Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

This communication is in response to the RCE amendment filed on 09/13/2021. Claims 10-13 are pending.  Claims 1-9 previously withdrawn.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  line 1; missing coma “,”  before “further”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van ‘T Hooft et al. hereafter Van (US20180261146A1), in view of Boucher et al. (US20180196265A1).
Independent claim 10, Van a method for adjusting sight lines from an image produced by screen such that the adjusted sightlines replicate the sightlines perceived by an optical system (see Fig. 1A-1D; pair of googles e.g. 100) viewing a physical eye chart (To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., in re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 19973. In the instant case, Van ‘T Hooft teaches an an optical system, which satisfies all of the method limitations of the claim. As such, the recitation of the intended use of the method does not differentiate the claim from the prior art See MPEP 2111.02, Section II), the method comprising the steps of: 
a) using a first lens in visual communication with an image presented upon a display screen (Figs 1A-1B; [0022], [0090] first lens e.g. 120a/120b; “The former two, i.e. display sections 110, micro lens array 120, may physically be coupled”); 
wherein the first lens demagnifies the image presented upon the screen (see Fig. 1D; [0091] “micro lens arrays 120, comprising micro lenses 121, configured downstream of said display sections 110. The values of n and m independently are at least 100, and k and l independently are at least 100. In FIGS. 1c and 1d there is a non-zero distance (distance indicated with reference d1) between the micro lens array 120 and the display section 110. However, as indicated above, d1 may also be zero. When non-zero, d1 may be in the range of 1-3 mm. The display section 110 may have a diagonal b in the range of about 1-3″ (i.e. 1-3 inch), such as e.g. 2.6″ or 6″. Reference 140 indicates second optics, which here comprise the micro lens array 120. Here, both the display section 110 and the second optics 140, especially the micro lens array 120, are schematically depicted as having substantially flat cross-sectional planes P1 and P2, respectively” Examiner note – micro lens array e.g. 120 demagnify/magnify the image based on the non-zero distance d1 with the display); and wherein the first lens uses a concave surface that is distal to the display screen (see Fig. 1A-1B, first lens e.g. 120a/b shows a concave surface e.g. facing the eye that is distal to the display screen e.g. 110a/b);
b) using a second lens in visual communication with the first lens wherein the second lens magnifies the demagnified image sent by the first lens (Figs 1A-1B; second lens e.g. 130a/130b, that are closest to the eyes of the user, [0084] “The display sections 110 and the first optics 130 are configured to provide images to the eyes of the human wearing said headset unit 1 (adapted to the eyes of the user”. In analogy, also the first optics 110 are indicated in more detail with first optics 130a (first first optics) and first optics 130b (second first optics)”); 
c) presenting the demagnified image from the second lens to an end user (see Fig. 1A-1B, [0084] “A demo version included display sections 110 with 2560×1440 pixels. The headset unit 1 further comprises independently adaptable first optics 130 for dioptric adjustment. These are configured downstream for the display sections. The display sections 110 and the first optics 130 are configured to provide images to the eyes of the human wearing said headset unit 1 (adapted to the eyes of the user)”); and
d) using a deformable adjustable lens system (Figs. 1A-1B; lens e.g. 135a/135b, closer to the display e.g. 110) to form a phoropter device (see [0040] “a separate external sensor device may be used to generate the relevant eye data. An example of such external sensor device may e.g. include an autorefractor, as known in the art”), allowing estimates of the user's refractive error in each eye (see Fig. 1A-1B; [0068] “Especially good refractive indices are in the range of 1.45-1.55, such as about 1.5”. [0086] “wherein the independently adaptable first optics 130 for dioptric adjustment each comprise a set of Alvarez lenses 135. References 135a and 135b, and 135a′ and 135b′, respectively, indicate the Alvarez lens elements of the Alvarez lenses 135”. Examiner note – the deformable adjustable lens e.g. 135a/135b in combination with 130a/130b comprise the Alvarez lens can adjust the visual acuity according to the user refractive error of the eye), the deformable adjustable lens system disposed between a user's eye and the second lens (see Fig. 1A-1B; lens e.g. 135a/135b, closer to the display e.g. 110 are disposed between users eye and the second lens e.g. 130a,130b closest to the user eye).
Van does not explicitly teach wherein the first lens uses an aspherical surface that is proximal to the display screen.
However, Bouchier further teaches wherein the first lens uses an aspherical surface that is proximal to the display screen (Fig. 2b, [0109] “micro-lens profile (such as e.g. aspherical)” Teaches that the first lens can use an aspherical surface that is proximal to the display e.g. digital display element).
Therefore, Bouchier teaches wherein a first lens uses an aspherical surface that is proximal to the display screen as it enables to define corresponding vision zones (0121). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the first lens by Van to have an aspherical surface that is proximal to the display screen according to the teaching of Bouchier for the purpose of defining corresponding vision zones (Bouchier, [0121]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van ‘T Hooft et al. hereafter Van (US20180261146A1), Boucher et al. (US20180196265A1) as applied to claim 10 above, and further in view of Pamplona et al. (US20180263488A1, cited on record).
Claim 11, Van, Boucher combination teaches the method in claim 10, except further including the step of using an aperture piece to constrict the image presented upon the display screen as perceived by the first lens.  
However, Pamplona teaches further including the step of using an aperture piece to constrict the image presented upon the display screen as perceived by the first lens (Pamplona; Fig. 16A, [0150] e.g. masks 1616, 1617. each mask (e.g., 1616, 1617) may filter light, such that, at any given time: (a) light from a part of the cornea that is being measured at the given time passes through the filter and (b) light from the parts of the cornea that are not being measured at the given time does not pass through the filter. Examiner note - the masks 1616, 1617 are work as the aperture piece, they are constricting the image presented upon the display screen as perceived by the first lens).
Therefore, Pamplona teaches further including the step of using an aperture piece to constrict the image presented upon the display screen as perceived by the first lens as it enables measuring for astigmatism (0156). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the system from Van to further include the step of using an aperture piece to constrict the image presented upon the display screen as perceived by the first lens according to the teaching of Pamplona for the purpose of measuring for astigmatism (Bouchier, [0121]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van ‘T Hooft et al. hereafter Van (US20180261146A1), Boucher et al. (US20180196265A1), Pamplona et al. (US20180263488A1, cited on record), as applied to claim 11 above, and further in view of Jako (US4571038, cited on record).
Claim 12, Van, Boucher, Pamplona combination teaches the method in 11, further including the step of using a pair of lens tubes to keep a first set of first and second lenses and a second set of first and second lenses in alignment.
Van teaches a first set of first and second lenses and a second set of first and second lenses in alignment, however does not explicitly teach including the step of using a pair of lens tubes. 
However, Jako discloses a binocular microscope that teach including the step of using a pair of lens tubes (Figs. 2 and 3; [26:29] “Two objectives 22 each constitute the inlet elements of a pair of monocular systems or tubes 28”. [Col. 3;33:37] “The monocular systems 28 also include a magnification changer 30 comprising a front lens element 32 and a rear lens element 34 as well as a compound eyepiece 36 including a front element 38 and a rear element 40”. Examiner note - the pair of lens tubes 28, shown aligning lenses 34/32 as part of the magnification changer).
Therefore, Jako teaches including the step of using a pair of lens tubes as it enables the light then passes through the magnification changer of the monocular tubes, passing successively through lenses ([col. 4; 16:20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the system from Van to include the step of using a pair of lens tubes according to the teaching of Jako for the purpose of the light then passes through the magnification changer of the monocular tubes, passing successively through lenses (Jako, [col. 4; 16:20]).

Claim 13, Van, Boucher, Pamplona, Jako combination teaches the method in claim 12, further including the step of moving the pair of lens tubes (Jako; previously teaches above the obviousness of having a pair of “lens tubes” for holding a lens system in a binocular measurement tool as the prior art disclosed, the first lenses 211/221 and second lens 1614/1615 requires a lens tube or lens barrel) to comport with the PD of an end user (Van; see [0074] “allows the use of Fresnel lenses with mechanical axial and/or lateral adjustment for interpupillary distance (IPD) adjustment from 50 -75 mm and/or diopter adjustments per individual eye from −4+2”).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                                                                                                                                                                                                                     /MARIN PICHLER/Primary Examiner, Art Unit 2872